DETAILED ACTION
This is a first Non-Final Office Action on the merits in response to the application filed 01/14/21.  The request for foreign priority to a corresponding Chinese application filed 12/04/19 has been received and is proper.  Claims 1-10 are currently pending yet all are rejected as detailed below.  Claims 4-10 do contain allowable subject matter however. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  the reference numeral “(21)” appears for the first time in connection with the double-shockproof mechanism, but does not appear in claim 1, where the apparatus was first defined/claimed.  
Claim 5 is objected to because of the following informalities: the component “an abutting part” does not include a reference numeral.  See claim 5, lines 6-7. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2-3 are rejected because claim 2 recites “the sliders” but only a single slider has been previously defined.  See claim 2, line 17.  In addition, “the mounting sleeves, “the guide rods,” “the first elastic elements” and “the second elastic elements” but all of these components have been previously defined in singular form.  While it is understood that Applicant seeks to have the components “set to two,” Applicant should still maintain proper antecedent basis.
Claims 5-7 are rejected because claim 5 recites “at least one arc-shaped blade is provided, all the arc-shaped blades…” which is confusing and unclear as to whether there is at least one or at least two (i.e., multiple) arc-shaped blades.  See claim 5, lines 3-4.
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Zhu
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu et al. (CN 201651144) (cited by Applicant).  Zhu is directed to a compression spring mechanism and sliding closure device.  See Abstract.  Note: Zhu is a cited “X” reference in the cited ISA Written Opinion. 
Claim 1: Zhu discloses a double-shockproof spring mechanism [Fig. 2], comprising a guide rod (21), a first elastic element (25 on one side), a slider (24) and a second elastic element (25 on other side), wherein: the guide rod is provided at one side of the ejection bin body; the first elastic element, . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Zhu in view of Petrak
Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Petrak (U.S. Patent No. 4,396,098).  Petrak is directed to a force-responsive shock absorbing apparatus.  See Abstract. 
Claim 2: Zhu discloses that the number of guide rods, first elastic elements and second elastic elements (214) are all set to two, and two sliding holes penetrate through the end surface of the slider, wherein: the two guide rods are provided on one side of the ejection bin body in parallel and pass through the corresponding sliding holes, respectively; the two first elastic elements are sleeved on the corresponding guide rods and are abutted against the slider, respectively; the two second elastic elements are sleeved on the corresponding guide rods and are abutted against the sliders, respectively.
Zhu discloses all the limitations of this claim except for the inclusion of a “mounting sleeve” on each of the guide rods. Petrak discloses a shock absorbing mechanism with a slider (47) bookended by two elastic elements (springs 62, 64), wherein there is a “mounting sleeve” (96) between the slider and 
Claim 3: Petrak discloses a guide hole (small hole at 106) and a mounting hole (large opening at 100) penetrate through the end surface of the mounting sleeve, wherein: a center line of the mounting hole and a center line of the guide hole are provided on the same straight line; the aperture of the guide hole is matched with the diameter of the guide rod, and the mounting sleeve is sleeved on the guide rod through the guide hole; the aperture of the mounting hole is larger than the outer diameter of the second elastic element, and the end of the second elastic element is provided in the mounting hole.  See Fig. 15.  It would be obvious to include this feature because the guide rod will inevitably have a smaller diameter than the spring, so the sleeve would need to have holes with varying diameters to accommodate each component. 

Allowable Subject Matter
Claims 4-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838. The examiner can normally be reached M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        March 22, 2022